Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 1- 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 11 recite “…an elastic film consisting of a uniform or a single elastic material”. Applicant points to paragraph 0025 for support of such an amendment. Support is not found in paragraph 0025 or anywhere in the specification as originally filed for such an amendment. While support exists to recite the “elastic film consists of styrenic block co-polymer”, support does not exist to broadly recite the elastic film consists of a uniform or a single elastic material”. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chester et al. (PG Pub. 2014/0276517).
Regarding claims 1 and 11, Chester et al. teach a method of making a stretch laminate and a stretch laminate for use in hygiene products comprising an extensible non-elastic spunbond or spunmelt nonwoven laminated to an elastic film. Chester is silent regarding the film consisting of a uniform or single elastic material. However, it would have been more than obvious to one of ordinary skill in the art at the time of the invention to use a uniform or single elastic material for cost efficiency, to control properties and yield uniform properties across the film. Chester et al. teach the stretch laminate is activated. The nonwoven of the stretch laminate is taught as having cross direction (CD elongation at 10N of various ranges including claimed range and the stretch laminate of Chester et al. is made in such a similar method of manufacture and therefore the claimed cross direction elongation at 10N in a range of 80-150% for a 50mm sample width and the claimed fractures of less than 10% of the stretch laminate is necessarily inherent to the laminate of Chester et al. The preamble of “a method of reducing or eliminating fracturing of a nonwoven in a stretch laminate used in hygiene products” does not result in a manipulative difference and therefore is not limiting. See MPEP 2111.02. Further, it is abundantly clear the method as taught by Chester et al. is capable of reducing or eliminating fracturing of a nonwoven in a stretch laminate used in hygiene products as the method of Chester et al. teaches the claimed method steps. Chester et al. teach the steps of providing a stretch laminate having an extensible 
Regarding claims 2 and 12, the laminate further comprises a second nonwoven  with the nonwoven and the second nonwoven sandwiching the elastic film as Chester et al teach use in ear or side panel applications as well as it is well known in the art to provide sandwiching of films between nonwovens, especially with elastic films. 
Claims 1-9 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chester et al. (PG Pub. 2014/0276517) in view of Anderson et al. (PG Pub. 2010/0041293).
Regarding claims 1 and 11, Chester et al. teach a method of making a stretch laminate and a stretch laminate for use in hygiene products comprising an extensible non-elastic spunbond or spunmelt nonwoven laminated to an elastic film. Chester is silent regarding the film consisting of a uniform or single elastic material. However, Anderson et al. teach  use a uniform or single elastic material for cost efficiency, to control properties such as residual energy range and other properties. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the film consisting of a uniform or single elastic material as taught by Anderson et al. in Chester in order to  control properties such as residual energy range and other properties  and arrive at the claimed invention. Chester et al. teach the stretch laminate is activated. The nonwoven of the stretch laminate is taught as having cross direction (CD elongation at 10N of various ranges including claimed range and the stretch laminate of Chester et al. is made in such a similar method of manufacture and therefore the claimed cross direction elongation at 10N in a range of 80-150% for a 50mm sample width and the claimed fractures of less than 10% of the stretch laminate is necessarily inherent to the laminate of Chester et al. The preamble of “a method of reducing or eliminating fracturing of a nonwoven in a stretch laminate used in hygiene products” does not result in a manipulative difference and therefore is not limiting. See MPEP 2111.02. Further, it is 
Regarding claims 2 and 12, the laminate further comprises a second nonwoven  with the nonwoven and the second nonwoven sandwiching the elastic film as Chester et al teach use in ear or side panel applications as well as it is well known in the art to provide sandwiching of films between nonwovens, especially with elastic films. Further, Anderson et al. teach the laminate further comprises a second nonwoven  with the nonwoven and the second nonwoven sandwiching the elastic film in order to provide a laminate with improved properties.
Regarding claims 3-4 and 13-14, The previous combination silent regarding the claimed elastic film basis weight and thickness. However, Anderson et al. teach an elastic film with a weight of 10-100gsm made of a styrenic block copolymer in order to provide a laminate with improved properties and therefore the claimed thickness is also taught.  It would have been obvious to one of oirndary skill in the art at the time of the invention to use the elastic film basis weight and thickness as taught by Anderson et al. in the previous combination in order to provide a laminate with improved properties and arrive at the claimed basis weight and thickness. 
 Regarding claim 5, The previous combination is silent regarding the claimed stretch laminate has a peak load at failure in the claimed range at the claimed width. However, Chester et al. teach such a similar elastic film made of such similar materials with the films and nonwovens made of such similar weights, the film is such a similar thickness, the claimed prima facie case of either anticipation or obviousness has been established. In re Best. 562 F,2d 1252. 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claims 6-7 and 9, Chester et al. teach such a similar elastic film made of such similar materials with the films and nonwovens made of such similar weights and the film is such a similar thickness, the claimed contribution of the elastic film to the peak load at the failure of the elastic film and the modulus is necessarily inherent.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), '‘When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not/’ in re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed, Cir, 1990).
12.    Regarding claims 8 and 15, Chester et al. teach the cross machine direction elongation at peak load similar to that claimed [Examples] The previous combination is silent regarding the claimed width, however, the previous combination teach such a similar spunbond or spunmelt nonwoven made of such similar materials with such similar properties, prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). ‘’ When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chester et al. (PG Pub. 2014/0276517) in view of Anderson et al. (PG Pub. 2010/0041293) in view of Turner et al. (PG Pub. 2014/0378924).
Regarding claim 10, The previous combination is silent regarding the applied strain. However, Turner et al. teach using applied strain in the claimed amounts in order to improve elasticity without creating pinholes. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the applied strain of Turner et al. in the previous combination in order to improve elasticity without creating pinholes and arrive at the claimed invention. 

Response to Arguments
It is noted that the 35 USC 103 rejection over Hanschen is withdrawn solely due to the amendment and the rejection would be made again upon the removal of the new matter in claims 1 and 11. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116.  The examiner can normally be reached on Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/Shawn Mckinnon/Examiner, Art Unit 1789